                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


ARCONIC INC.,                                   ) CIVIL ACTION NO. 17-1434
                                                )
                 Plaintiff,                     ) JUDGE JOY FLOWERS CONTI
                                                )
                                                )
                                                )
                                                )
          v.                                    )
                                                )
NOVELIS INC. and NOVELIS CORP,                  )
                                                )
                  Defendants.                   )



                                   MEMORANDUM OPINION

          This hotly-contested case between business competitors involves alleged misuse of trade

secrets and confidential information. The court appointed a special master to manage discovery

and dispositive motions. (ECF No. 50). On August 28, 2018, the special master filed Report and

Recommendation #16 (“R&R #16”) (ECF No. 160), which made recommendations concerning

numerous discovery disputes. The special master also submitted a proposed order (ECF No.

160-1).

          Only one recommendation is in dispute. On September 11, 2018, Arconic, Inc.

(“Arconic”) filed timely objections (ECF No. 167) to the special master’s decision that Arconic

must produce documents in response to document requests Nos. 39, 43, 46 and 47 made by

Novelis Inc. and Novelis Corp. (collectively, “Novelis”) to the extent the documents are found in

Arconic’s files or electronic communications, or in the possession of those members of

Arconic’s board of directors who are affiliated with or appointed by Elliott Management

(“Elliott”). Novelis filed a response urging that Arconic’s objections be rejected and the special

master’s proposed order be affirmed and adopted. (ECF Nos. 181, 186).


                                                 1
       The document requests at issue involve: the allegation that the license enabled Novelis to

gain a competitive edge over Arconic, the departure of Arconic’s former CEO Klaus Kleinfeld

(“Kleinfeld”), Elliott’s “New Arconic Plan” and “Fill the Mill” strategies, and communications

with investors or shareholders regarding Arconic’s business relationship with Novelis. Arconic

raises three arguments: (1) the documents are not relevant; (2) the requests are overly broad and

lack precision; and (3) the special master’s proposed order would require Arconic to gather

documents from non-Arconic sources not within its possession, custody or control. Each

argument will be addressed.

   1. Relevance

       Arconic argues that the documents sought cannot be relevant based on Novelis’ own

conduct in disclosing Arconic’s trade secrets and terminating the license. Arconic contends that

the timing does not add up because: (1) Elliott’s proxy fight and Kleinfeld’s departure occurred

months after Arconic learned about the patent application; (2) Novelis contemporaneously knew

about the proxy fight and the articles published at the time; and (3) the premise that Novelis

gained a competitive advantage over Arconic is false – Arconic was paid the same amount in

royalties (through its exclusive licensee, Chemetall) whether or not the license was terminated.

Arconic did not provide analysis or citation to authority for these contentions.

       Novelis, in response, contends that the document requests bear directly on its

counterclaims and defenses, including Arconic’s alleged wrongful termination of the license and

wrongful initiation of this lawsuit. Novelis agrees that the “timing does not add up” but reasons

that it is entitled to understand why Arconic waited a year to file the lawsuit; Elliott’s

involvement in that decision; the connection with Kleinfeld’s termination; and whether Arconic

is attempting to use litigation to renegotiate a new license, extend its monopoly over A951 after




                                                  2
its patents expired, or otherwise compete unfairly with Novelis.1 In addition, Novelis contends

that the documents are relevant to Arconic’s purported damages. Novelis argues that even

though it knew the public details of the Elliott proxy fight and Kleinfeld termination at the time,

it is entitled to obtain the non-public documents responsive to its requests.

           The special master concluded that the document requests at issue were specifically

focused on Novelis’ counterclaims and observed that “relevance” includes both parties’ theories

of the case. The court agrees with the special master. Federal Rule of Civil Procedure 26(b)

defines the scope of discovery broadly to provide that “[p]arties may obtain discovery regarding

any nonprivileged matter that is relevant to any party’s claim or defense and proportional to the

needs of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties’ relative access to relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b). Arconic did not move to

dismiss the counterclaims and they are part of the case. See Arconic’s Answer to Counterclaims

(ECF No. 66). To resolve the counterclaims will require evidence. Novelis is entitled to

discovery to determine the factual basis (or lack thereof) for its counterclaims and defenses.

Notably, Arconic does not contest that the discovery sought is proportional to the needs of this

case. The document requests at issue (Nos. 39, 43, 46, 47) are relevant.



      2. Overbreadth/Lack of Precision

           Arconic contends that R&R #16, as worded, would require it to produce sensitive internal

documents connected with Kleinfeld’s departure (involving an alleged incident at the 2006

World Cup) that never mention Novelis, A951, Ford, or any other issues in this lawsuit. Arconic



1
    The court is not considering Novelis’ proposed amended counterclaims.
                                                          3
also objects that it would be required to produce documents regarding numerous licensing deals

with Novelis that have nothing to do with the issues in this case.

         Novelis points out that Arconic did not challenge the scope of document requests 39 or

46. As to request #43, Novelis argues it is entitled to understand the non-public reasons for

Kleinfeld’s ouster and whether it was connected to the A951 license and Arconic’s decision to

file suit.

         The special master conducted a particularized inquiry and determined that the document

requests at issue (Nos. 39, 43, 46, 47) were “sufficiently tailored” (R&R #16 at 5), while other

document requests (Nos. 44, 45, 48, 50) were overbroad. (R&R #16 at 6). The court agrees with

the special master. To clarify, Arconic’s duty to produce documents regarding its “business

relationship with Novelis” in response to request # 47 does not require it to produce documents

relating to licensing deals that have nothing to do with any of the issues in this case because such

documents would not be relevant.



    3. Arconic’s Possession, Custody or Control

         Arconic’s primary argument is that documents possessed by board members affiliated

with Elliott are not within its possession, custody or control. Arconic states that such documents

are maintained on non-party emails, servers or offices. Arconic cites Greater New York Taxi

Association v. City of New York, No. 13CIV3089, 2017 WL 4012051, at *3 (S.D.N.Y. Sept. 11,

2017) (“Greater NY Taxi”), for the proposition that corporations need not produce documents in

the possession of its former board members. Arconic argues that non-employee board members

have a similar ability to reject a corporation’s demand for documents. Arconic asserts that some

of the documents sought in this case encompass personal communications that have nothing to

do with their board functions.


                                                 4
       Greater NY Taxi recognized that “numerous courts” have held that a corporation has

control over its current board members, officers, and employees, such that it must produce

documents in their possession. Id. at * 3 (citations omitted). Greater NY Taxi also recognized

that a corporation has the “practical ability” to obtain documents in a number of other

circumstances, “such as where the party and the non-party have a continuing economic

relationship.” Id. In Greater NY Taxi, the court concluded that the corporation’s “mechanisms

of control” expired over former board members and the requesting party failed to meet its burden

to show that the corporation had the practical ability to obtain documents from its former board

members.

       Novelis cites numerous decisions for the proposition that a corporation must produce

documents in the possession of its board members. See Royal Park Inv. SA/NV v. Deutsche Bank

Nat'l Tr. Co., No. 14CV04394, 2016 WL 5408171, at *5 (S.D.N.Y. Sept. 27, 2016); Miniace v.

Pac. Mar. Ass'n, 2006 WL 335389, at *2 (N.D. Cal. Feb. 13, 2006); Montesa v. Schwartz, No.

12CV 6057, Slip Op. (Mar. 6, 2015) (ECF No. 181-4). Novelis contends that Arconic failed to

demonstrate its inability to obtain such documents. Novelis points to practical factors including:

(1) the directors receive compensation from the corporation; (2) the directors are employed by

shareholders who will benefit economically if Arconic succeeds in the litigation; and (3) Arconic

could simply ask the directors to comply. See Royal Park, 2016 WL 5408171, at *7-9.

       The special master recommended that documents in the possession of Arconic’s board

members (whether or not affiliated with Elliott) “for a subject matter at issue in the case” be

produced. (R&R #16 at 4). The special master reasoned that Arconic has a proprietary interest

in documents created in connection with a director’s functions and a director has a fiduciary duty

to turn over such documents on demand. (R&R #16 at 4-5). The special master explained that

documents in the possession of investors or shareholders who are not directors are not within

Arconic’s control. Id.
                                                 5
           Relevant documents must be produced by a party to a federal lawsuit if they are within

the “possession, custody, or control” of the party from whom discovery is sought. Fed. R. Civ.

P. 34(a)(1). Even if a document is not within the responding party's actual possession or

custody, courts broadly construe the word “control.” Royal Park, 2016 WL 5408171, at *2.

“[D]ocuments are considered to be under a party's control when that party has the right,

authority, or practical ability to obtain the documents from a non-party to the action.” Id.

(citations omitted). In Royal Park, the court explained that a corporation has the practical ability

to obtain documents from an affiliated non-party if that non-party has a fiduciary duty to turn

over the documents. 2016 WL 5408171, at *6. Under basic principles of Delaware corporation

law,2 the board of directors is the ultimate authority in a corporation. See 8 Del. C. § 141(a)

(“The business and affairs of every corporation organized under this chapter shall be managed by

or under the direction of a board of directors”). “In performing their duties, the directors owe

fundamental fiduciary duties of loyalty and care to the corporation and its shareholders.” Polk v.

Good, 507 A.2d 531, 536 (Del. 1986). It follows, inexorably, that Arconic’s directors have a

fiduciary duty to produce documents related to their service on the board of directors of the

corporation. Those documents are within Arconic’s possession, custody or control and must be

produced. The court need not consider any of the alternative practical means identified by

Novelis by which Arconic could obtain the documents.




Conclusion

2
    Arconic is a Delaware corporation. (ECF No. 181-6).
                                                          6
       In accordance with the foregoing, Arconic’s objections (ECF No. 167) will be DENIED.

The court will adopt the special master’s R&R #16 (ECF No. 160) and the special master’s

proposed order (ECF No. 160-1) as supplemented in this opinion.

       An appropriate order follows.



October 15, 2018

                                                  BY THE COURT:
                                                  /s/ Joy Flowers Conti
                                                  Joy Flowers Conti
                                                  Chief United States District Judge




                                              7
                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


ARCONIC INC.,                                 ) CIVIL ACTION NO. 17-1434
                                              )
               Plaintiff,                     ) JUDGE JOY FLOWERS CONTI
                                              )
                                              )
                                              )
                                              )
       v.                                     )
                                              )
NOVELIS INC. and NOVELIS CORP,                )
                                              )
                Defendants.                   )


                                            ORDER



       AND NOW this 15th day of October, 2018, in accordance with the memorandum

opinion, it is hereby ordered that Arconic’s objections to special master R&R #16 (ECF No. 167)

are DENIED. The special master’s R&R #16 (ECF No. 160) is adopted as the opinion of the

court as supplemented in the memorandum opinion. The special master’s proposed order (ECF

No. 160-1) is adopted as the order of the court. The discovery deadlines that are contingent on

this court’s adoption of R&R #16 and the proposed order shall begin forthwith.




                                                    BY THE COURT:
                                                    /s/ Joy Flowers Conti
                                                    Joy Flowers Conti
                                                    Chief United States District Judge




                                                8
